Dismissed and Opinion Filed December 12, 2013




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-01641-CV

                         IN RE WESLEY WAYNE SAVANNAH, Relator

                    Original Proceeding from the 291st Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. F09-72992-U

                               MEMORANDUM OPINION
                             Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice FitzGerald
          The Court has before it relator’s application for writ of habeas corpus seeking relief under

article 11.07 of the Texas Code of Criminal Procedure from his 2010 conviction for burglary of a

habitation with intent to commit aggravated assault. The facts and issues are known to the

parties, so we need not recite them herein. This Court has no jurisdiction over post-conviction

applications for writ of habeas under article 11.07. See TEX. CODE CRIM. P. ANN. arts. 11.05,

11.07 (West 2005); In re McFee, 53 S.W.3d 715, 717–18 (Tex. App.––Houston [1st Dist.] 2001,

orig. proceeding) (per curiam). Accordingly, we dismiss the application for writ of habeas

corpus.


                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
131641F.P05                                           JUSTICE